Title: To George Washington from Moses Hazen, 6 January 1782
From: Hazen, Moses
To: Washington, George


                  
                     Sir
                     Lancaster 6th January 1782.
                  
                  This will be handed to your Excellency by Judge Atlee, Commissary of Prisoners at this Post.
                  Captain Barcley of the 76th British Regiment, a prisoner of War has General Morgan’s leave to go to German Town in order to sollicit your permission to go into New York, on some business and return again to this place—and Lieut. Hall of the 70th Light Infantry has obtain’d Col. North’s leave to come forward to this place, he has applied to me for leave to go to Philadelphia or German Town with Capt. Barcley on the same kind of business.  I have wrote to the Minister of War and Inclosed Capt. Barcley’s Letter to me on the subjec—and have, by the advice of the Commissary of prisoners detained them both at this post, untill I hear from your Excellency, or the Minister of War, more especially as Judge Atlee informs me, that Prisoners of War have not heretofore been allowed the route from hence by Philadelphia or German Town to New York.  I have the honor to be, Your Excellency’s Obedient, and very Humble Servt
                  
                     Moses Hazen
                     
                  
               